COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Glenn Herbert Johnson v. Harris County, Harris County Education
                         Department, Harris County Flood Control District, Harris County
                         Hospital District, Port of Houston Authority of Harris County,
                         Houston Independent School District, Houston Community College,
                         Harris County Education District

Appellate case number:   01-14-00383-CV

Trial court case number: 2013-08713

Trial court:             190th District Court of Harris County

        On September 3, 2014, Appellant Glenn Herbert Johnson filed a Motion to Extend Time
to File Appellant’s Brief. Appellant sought the extension because he needed additional time to
obtain orders he wished to include in the appendix to his brief. The orders Appellant sought to
include in his appendix are included in the (Second) Original Clerk’s Record, which was filed
July 29, 2014. The Clerk of this Court is ORDERED to forward a copy of the (Second) Original
Clerk’s Record at no cost to him. Appellant’s motion for extension of time is GRANTED.
Appellant’s brief is due 30 days from the date of this order.

Judge’s signature: ___/s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: September 25, 2014